DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 18-21, 28-31, 33-35, 37-39 and 43 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 4,312,352 to Meisch et al.
Regarding claim 18, Meisch et al. discloses a pouch with an integrated fitment and inner support handle piece comprising a flexible pouch (10) in the shape of a bottle, to the same degree as claimed, comprising a flexible pouch body (10) with a handle region (top of the bag) and outer sleeves or loops (20, 21) coupled to an outer periphery of the flexible pouch body, a combined fitment and inner support handle piece comprising a fitment portion (drip chamber 14) and an inner support handle piece portion (hanger-handle assembly 30), the inner support handle piece portion (30) having a proximal end (resilient drip chamber receiving clip 33) adjacent and attached to the fitment portion (14; Fig. 1), the inner support handle piece portion (30) having a distal end (bag support arms 40, 41) opposite the proximal end (33; Fig. 1), a rigid handle portion (hanger-handle assembly 30 of molded plastic material, wherein a portion of the hanger-handle assembly 30 includes finger receiving cut-outs 35, 36; column 2, lines 58-68), wherein the rigid handle portion (the portion of the molded hanger-handle assembly 30 including the finger receiving cut-outs 35, 36) extends from the distal end (33) of the inner support handle 
Regarding claim 19, Meisch et al. discloses a second outer sleeve or loop (20, 21) coupled to the outer periphery of the flexible pouch body.
Regarding claim 20, Meisch et al. discloses the inner support handle piece portion (30) passes through the interior of the second outer sleeve or loop (Fig. 1).
Regarding claim 21, Meisch et al. discloses the rigid handle portion passes through the interior of the second outer sleeve or loop (20, 21) via the distal end (bag support arms 40, 41) located adjacent to the handle region of the flexible pouch body (top of the bag; Fig, 1).
Regarding claim 28, Meisch et al. discloses the combined fitment and inner support handle piece are unitary (i.e., serving together as a whole; Fig. 1).
Regarding claim 29, Meisch et al. discloses the combined fitment (drip chamber 14) and inner support handle piece include a slip ring (drip chamber receiving clip 33) at the proximal end of the inner support handle piece portion (30) that slides over an annular shoulder of the fitment portion (14) in a press fit type of arrangement.
Regarding claim 30, Meisch et al. discloses the rigid handle portion (the portion of the molded hanger-handle assembly 30 including the finger receiving cut-outs 35, 36) includes one outer support handle piece for the handle region (Fig. 1).

Regarding claim 33, Meisch et al. discloses the material of the bag is quite flexible so that arms (40, 41) may be easily inserted in the pockets (column 3, lines 7-14), which meets the recitation “the combined fitment and inner support handle piece is a rigid material that is greater in stiffness relative to the flexible pouch body.”
Regarding claim 34, Meisch et al. discloses the rigid material is molded from polypropylene or polyethylene (column 2, lines 58-68).
Regarding claim 35, Meisch et al. discloses a tube (15) interconnected to the fitment (14), which meets the structure implied by the functional recitation “a dispensing mechanism interconnected to the fitment portion.”
Regarding claim 37, to the degree the claim sets forth the metes and bounds of a “valve”, the tube (15) in Meisch et al. meets the recitation “the dispensing mechanism is selected from the group consisting of a trigger sprayer, a pump, a valve, a push pull spout, a pour back spout, and dispensing ball or bulb for dosing.”
Regarding claim 38, Meisch et al. discloses the pouch as a urinary drainage bag, which meets the recitation “the flexible pouch body further includes a liquid”.
Regarding claim 39, Meisch et al. discloses the fitment portion (14) is annular (Fig. 1).
Regarding 43, Meisch et al. discloses a method of making a bottle pouch with an integrated fitment and inner support handle piece comprising: providing a flexible pouch in the shape of a bottle comprising i) a flexible pouch body with a handle region and at least one outer sleeve or loop coupled to an outer periphery of the flexible pouch body, and ii) a combined fitment and inner support handle piece comprising a fitment portion (drip chamber 14) and an inner support handle piece portion (hanger-handle assembly 30), the inner support handle piece portion (30) having a proximal end (resilient drip chamber receiving clip 33) adjacent and .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,312,352 to Meisch et al.
Regarding claims 22-24, Meisch et al. discloses the claimed invention, except for a third outer sleeve or loop (20, 21) receiving a third inner support handle piece.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a third outer sleeve or loop receiving a third inner support handle piece in the Meisch et al. pouch, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
	Regarding claim 25, Meisch et al. discloses the claimed invention, except for the outer sleeve or loop (20, 21) ranging from 5 mm to 250 mm in length.  It would have been an obvious matter of design choice to a person having ordinary skill in the art at the time the invention was made to provide the outer sleeve or loop with a length in a range from 5 mm to 250 mm in the Meisch et al. pouch, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. 
	Regarding claim 26, Meisch et al. discloses the claimed invention, except for the outer sleeve or loop (20, 21) ranging from 5 mm to 25 mm in inside diameter.  It would have been an obvious matter of design choice to a person having ordinary skill in the art at the time the invention was made to provide the outer sleeve or loop with an inside diameter in a range from 5 mm to 25 mm in the Meisch et al. pouch, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
	Regarding claim 27, Meisch et al. discloses the claimed invention, except for the inner support handle piece portion (30) and the rigid handle portion having an outside diameter in the range of from 3 mm to 23 mm.  It would have been an obvious matter of design choice to a person having ordinary skill in the art at the time the invention was made to provide the inner support handle piece and the rigid handle portion with an outside diameter in a range from 3 mm to 23 mm in the Meisch et al. pouch, since such a modification would have involved a mere .

Claims 32, 36, 40 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,312,352 to Meisch et al. and U.S. Patent No. 3,343,542 to Ericson.
	Regarding claim 32, Meisch et al. discloses the claimed invention, except it is unclear if the combined fitment and inner support handle piece are coupled to the flexible pouch body via an adhesive seal, an ultrasonic seal or a heat seal.  Ericson teaches that it is known in the art to couple a fitment by an adhesive seal or heat seal in an analogous pouch (column 3, lines 24-42).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use an adhesive seal or heat seal couple the fitment portion (14), and thus the combined fitment and inner support handle piece, to the flexible pouch body of Meisch et al., as in Ericson, since applicant has not disclosed that an adhesive seal or heat seal solves any stated problem or is for any particular purpose and it appears that applicant’s invention would perform equally well with any seal coupling the combined fitment and inner support handle piece to the flexible pouch body.
	Regarding claiming 36, Meisch et al. discloses the claimed invention, as discussed above, except it is unclear if the dispensing mechanism (tube15) is interconnected to the fitment portion (14) via a screw-on system, a hinged system or a mechanical coupling system.  Ericson teaches that it is known in the art to interconnect a tube (18) to a fitment portion (17) via a mechanical coupling system (friction fit; column 3, lines 24-42) in an analogous pouch.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to interconnect the tube (15) to the fitment portion (14) via a mechanical coupling system in the Meisch et al. pouch, as in Ericson, since applicant has not disclosed that a mechanical coupling system solves any stated problem or is for any particular purpose and it appears that 
 	Regarding claim 40, Meisch et al. discloses the claimed invention, except it is unclear if the fitment portion (14) is a semi-rigid, flexible or elastic material.  Ericson teaches that it is known in the art use a semi-rigid material and flexible, elastic material for a fitment portion (drip chamber parts 52, 53) in an analogous bag (column 3, lines 58-67).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a semi-rigid, flexible, or elastic material for the fitment portion in the Meisch et al. pouch, as in Ericson, in order to provide a watertight seal between the fitment portion and the flexible pouch body.
	Regarding claim 41, Meisch et al. and Ericson disclose the claimed invention, as discussed above, except for the material of the fitment portion being selected from the group consisting of metal, glass, ceramic, wood, polypropylene, polystyrene, polyester, nylon, polyethylene, polyhydroxyalkanoate, polylactic acid, polyester from sugar cane or corn derived ethanol and molded pulp.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use material selected from the group consisting of metal, glass, ceramic, wood, polypropylene, polystyrene, polyester, nylon, polyethylene, polyhydroxyalkanoate, polylactic acid, polyester from sugar cane or corn derived ethanol and molded pulp for the fitment portion in the modified Meisch et al. pouch, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

10.	Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,978,025 to Fougeres and U.S. Patent No. 3,326,591 to Richter et al.
Fougeres discloses a method of making a bottle pouch with and integrated fitment and inner support handle piece comprising: providing a flexible pouch in the shape of a bottle (Fig. 7) comprising i) a flexible pouch body with a handle region and one outer sleeve or loop (loop 

Response to Arguments
Applicant’s arguments filed 01/11/2021 have been fully considered but they are not persuasive.

In response to applicant’s remark the Meisch et al. and Ericson references are also not reasonably pertinent to the particular problem with which the present inventors were concerned. Applicant states the present invention is concerned with a number of problems associated with prior art bottle pouches, including the difficulty of displaying, using, and pouring contents from bottle pouches with handles due to the deformability of the material and lack of support.  Applicant further remarks the present development overcomes the problems associated with providing a handle on a bottle pouch formed of a flexible film material by adjoining the handle to the spout/fitment to assist with pouring or dispensing product from the pouch.   Applicant’s remarks are not convincing because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, applicant’s claims 

Applicant’s arguments with respect to claim 43 being rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,978,025 to Fougeres and U.S. Patent No. 3,326,591 to Richter et al. have been considered but are moot because of the new ground of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JES F PASCUA/Primary Examiner, Art Unit 3734